UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEPHUS MITCHELL, a/k/a C 4, a/k/a Lil C,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:11-cr-00472-PMD-18)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed in part, dismissed in part, and remanded by unpublished
per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Sean Kittrell, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cephus       Mitchell      pled         guilty,       pursuant          to    a     Federal

Rule    of    Criminal         Procedure       11(c)(1)(C)            plea     agreement,                to:

conspiring         to     possess      with       intent        to      distribute               and     to

distribute a quantity of cocaine and cocaine base, in violation

of 21 U.S.C. §§ 841(b)(1)(C), 846 (2012), and conspiring to use

or maintain various places for the purpose of manufacturing and

distributing controlled substances, in violation of 21 U.S.C.

§ 856(a)(1) (2012) (Count One); using and carrying a firearm

during       and     in    relation      to,          and     possessing          a        firearm        in

furtherance         of,    a    drug     trafficking            crime     and          a        crime     of

violence, and aiding and abetting the same, during which the

firearm        was        discharged,         in            violation        of            18         U.S.C.

§§ 924(c)(1)(A)(iii),            2     (2012)         (Count    Eleven);          and       using        and

carrying a firearm during and in relation to, and possessing a

firearm      in    furtherance         of,    a    crime       of    violence          and        a     drug

trafficking crime, causing the death of a person through the use

of the firearm in such a manner to constitute murder, and aiding

and abetting, in violation of 18 U.S.C. §§ 924(c)(1), 924(j)(1),

2 (2012) (Count Thirteen).                   The district court imposed a total

term of 396 months’ imprisonment, the top of the 240 to 396

month     range      to    which       the    parties          stipulated             in        the     plea

agreement.         Mitchell appealed.



                                                  2
            Counsel     has      filed    a       brief    pursuant     to    Anders     v.

California,      386 U.S. 738    (1967),       stating     that   there     are    no

meritorious      grounds       for    appeal,      but    questioning        whether    the

court    erred   in    imposing        Mitchell’s         sentence.       Mitchell      was

advised of his right to file a pro se supplemental brief, but

has not filed one.         The Government declined to file a brief.

            Subject to narrow exceptions, a defendant who agrees

to   and   receives        a    particular          sentence      pursuant      to     Rule

11(c)(1)(C) may not appeal that sentence.                        18 U.S.C. § 3742(a)

(2012); United States v. Calderon, 428 F.3d 928, 932 (10th Cir.

2005).     In this case, the district court imposed a sentence

within the stipulated range and the sentence did not exceed the

statutory maximum.         Moreover, the sentence was not imposed as a

result of an incorrect application of the Sentencing Guidelines

because it was based on the parties’ agreement and not on the

district court’s calculation of the Guidelines.                           United States

v. Brown, 653 F.3d 337, 339-40 (4th Cir. 2011); United States v.

Cieslowski,      410 F.3d 353,     364      (7th    Cir.   2005).        Review    of

Mitchell’s sentence is thus precluded by 18 U.S.C. § 3742(c).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we affirm the judgment of the district court with

respect to Mitchell’s convictions and we dismiss the appeal with

respect to Mitchell’s sentence.                   We remand to the district court

                                              3
with instructions to correct the judgment, pursuant to Fed. R.

Crim. P. 36, to reflect that the statutes of conviction for

Count One are 21 U.S.C. §§ 841(b)(1)(C), 846, 856(a)(1), for

Count   Eleven    are   18   U.S.C.      §§   924(c)(1)(A)(iii),         2,   and   for

Count Thirteen are 18 U.S.C. § 924(c)(1), (j)(1), 2.

           This court requires that counsel inform Mitchell, in

writing,   of    the    right     to   petition    the    Supreme   Court     of    the

United States for further review.                 If Mitchell requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Mitchell.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials       before   this    court     and

argument would not aid the decisional process.

                    AFFIRMED IN PART, DISMISSED IN PART, AND REMANDED




                                          4